el irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer number contact person number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 c of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 c of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_61 c of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosure notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c - no protest letter4038 rev catalog number 47632s ill irs department of the treasury internal_revenue_service p o box cincinnati oh legend w nationality x date y date z state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 c of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 c of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code on x you attest that you were incorporated on yin z you also attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 c that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities that in themselves are not in furtherance of one or more exempt purposes that your organizing document contains the dissolution provision required under sec_501 c and that your organizing document contains the provisions required by sec_508 or that your organizing document does not need to include the provisions required by sec_508 because you rely on the operation of state law in your particular state to meet the requirements of sec_508 you attest that you are organized and operated exclusively to further charitable purposes and that you have not conducted and will not conduct prohibited activities under sec_501 c letter rev catalog number 47630w specifically attest you will refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 h election not normally make expenditures in excess of expenditure limitations outlined in sec_501 h not provide commercial-type_insurance as a substantial part of your activities your form 1023-ez was randomly selected for a pre-determination review and detailed information was requested supplemental to the above attestations this information indicated that one of your activities was to provide counseling support to needy w and w americans counseling is provided to assist individuals with the challenges that arise from living away from their country of origin and to cope with cultural differences counseling support is also provided to individuals who have lost a family_member or other have another distress in their family you organize cultural events for youth your members and thew community to promote understanding of their cultural heritage history and roots events may include invited speakers and or festivities including music food and drink nominal entrance fees are collected to cover the cost of conducting the activity you currently organize one cultural event per year you organize activities to support wand w americans in dire need you provide financial assistance tow immigrants as well as support to children the elderly and homeless individuals in w you provide support to children in the united_states who are pursuing their education approximately of your time and resources are devoted to providing assistance to individuals at a time of loss specifically you provide funds to members in good standing who have lost a family_member you provide care for underage children who have lost their families and you provide support to individuals gathering to mourn by contributing food and drinks funds to members are intended to be used for the high costs of funeral services and related charges these activities are conducted when a death occurs in thew community your members their families and members of thew community participate in your activities members pay an annual membership fee of approximately dollar_figure while you submitted a total of your expenses for each of the last three years you did not indicate specifically how much was distributed for the above described member death_benefit law sec_501 c of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_1 c -1 a of the regulations states that in order to qualify under sec_501 c of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 c b describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 c of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 g b describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 c of the code because it served a private rather than public interest revrul_76_205 c b describes an organization formed to aid immigrants in overcoming social cultural and economic problems by providing personal counseling referrals to helpful agencies social and recreational activities instruction in english and distributing a newsletter containing information on attaining citizenship securing housing and obtaining medical_care is operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 c of the code in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 c regardless of the number or importance of any other exempt purposes application of law sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section you conduct an activity that provides direct benefits to members and private individuals that is more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes sec_1 c -1 c of the letter rev catalog number 47630w regulations as a result you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 c of the code and are not as described in sec_501 c of the code you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit your members rather than benefit the public the organization in this revenue_ruling made predetermined payments to preselected individuals at a predetermined time you are providing a set_aside amount of funds payable much like an insurance_policy to your members in the event of a family death there is not charitable intent to the payments qualification or review to determine need -the payments are automatic if the member is in good standing the payment of these types of benefits to pre-selected specifically named individuals serves a private interest rather than a public interest sec_1 c -1 d ii of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest the group of parents in revrul_67_175 provided a cooperative service for themselves and thus served their own private interests like that organization you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing death_benefits to members the payment of these benefits serves private rather than a public interest sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you are distinguished from the organization described in revrul_76_205 because you are not operated exclusively exempt purposes although you conduct a number of charitable and educational activities more than an insubstantial part of your activities consist of providing death_benefits to your members the payment of these benefits serves private rather than a public interest and are not in furtherance of one or more exempt purposes the supreme court held in better business bureau of washington d c v united_states that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 c no matter the number or importance of truly exempt purposes despite the other qualifying activities that you conduct the activity of providing benefits to your members in the event of a family death is serving private non-exempt purposes conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 c of the code you are not operated exclusively for a c purpose you further the interests of your members which serves private interests therefore you do not qualify for exemption under sec_501 c of the code letter rev catalog number 47630w if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
